USCA4 Appeal: 22-1115      Doc: 21         Filed: 09/12/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1115


        MOHAMMAD DIN,

                            Plaintiff - Appellant,

                     v.

        MONTGOMERY COUNTY,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:20-cv-01001-TDC)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Jason Shafer, SHAFER ASSOCIATES, LLC, Rockville, Maryland, for
        Appellant. John P. Markovs, Acting County Attorney, Edward B. Lattner, Chief, Division
        of Government Operations, Patricia Lisehora Kane, Chief, Division of Litigation, Jeannette
        Frumkin, Associate County Attorney, Kathryn Lloyd, Associate County Attorney,
        OFFICE OF THE COUNTY ATTORNEY, Rockville, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1115      Doc: 21         Filed: 09/12/2022     Pg: 2 of 4




        PER CURIAM:

               Mohammad Din, a man of Pakistani origin, with a hearing impairment, who was 69

        years old at the time of suit, appeals the district court’s order granting summary judgment

        to his employer, Montgomery County (the “County”). Din alleged age, national origin,

        and disability-based claims of failure to promote, in violation of the Age Discrimination in

        Employment Act (ADEA), 29 U.S.C. §§ 621 to 634, Title VII of the Civil Rights Act of

        1964, as amended (Title VII), 42 U.S.C. §§ 2000e to 2000e-17, and the Americans with

        Disabilities Act (ADA), 42 U.S.C. §§ 12112 to 12117. We affirm.

               We “review[] de novo the district court’s order granting summary judgment.”

        Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d 562, 565 n.1 (4th Cir. 2015). “A district

        court ‘shall grant summary judgment if the movant shows that there is no genuine dispute

        as to any material fact and the movant is entitled to judgment as a matter of law.’” Id. at

        568 (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if a reasonable jury could return

        a verdict for the nonmoving party.” Id. (internal quotation marks omitted). In determining

        whether a genuine issue of material fact exists, “we view the facts and all justifiable

        inferences arising therefrom in the light most favorable to . . . the nonmoving party.” Id.

        at 565 n.1 (internal quotation marks omitted). However, “the nonmoving party must rely

        on more than conclusory allegations, mere speculation, the building of one inference upon

        another, or the mere existence of a scintilla of evidence.”       Humphreys & Partners

        Architects, L.P. v. Lessard Design, Inc., 790 F.3d 532, 540 (4th Cir. 2015) (internal

        quotation marks omitted).



                                                     2
USCA4 Appeal: 22-1115      Doc: 21          Filed: 09/12/2022     Pg: 3 of 4




               Absent direct evidence of discrimination, a plaintiff pursuing a claim under the

        ADEA, Title VII, and the ADA may rely on the burden-shifting framework established in

        McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See id. at 802 (Title VII);

        Westmoreland v. TWC Admin. LLC, 924 F.3d 718, 725 (4th Cir. 2019) (ADEA); Ennis v.

        Nat’l Ass’n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 58 (4th Cir. 1995) (ADA). Under

        McDonnell Douglas, the plaintiff bears the initial burden of establishing a prima facie case

        of discrimination. 411 U.S. at 802. Where a plaintiff makes a showing sufficient to support

        a prima facie case, the burden “shift[s] to the employer to articulate some legitimate,

        nondiscriminatory reason for the [contested employment action].” Id. If the employer

        does so, the burden shifts to the plaintiff to show that the employer’s rationale is a pretext

        for discrimination. Id. at 804.

               Din was one of three people who interviewed for a program specialist position at

        the County. Based on the job requirements, a panel rated the candidates on relevant factors

        and selected the highest rated candidate for the position, a 39-year-old African American

        who had been serving in the position in an interim capacity for over eight months. Our

        review shows the district court correctly concluded the County provided a legitimate,

        nondiscriminatory basis for selecting another applicant—the panel’s scoring of each

        candidate—and that Din failed to show the County’s proffered reason was a pretext for

        discrimination. See Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 960 (4th Cir.

        1996) (“[R]elative employee qualifications are widely recognized as valid, non-

        discriminatory bases for any adverse employment decision.”). Further, Din failed to rebut

        the County’s evidence that Din’s supervisor, who made comments arguably giving rise to

                                                      3
USCA4 Appeal: 22-1115      Doc: 21          Filed: 09/12/2022     Pg: 4 of 4




        an inference of discriminatory intent, had no role in the hiring process. Din’s challenge on

        appeal to the court’s reading of the job description does not undermine the court’s finding

        that Din failed to rebut the County’s showing that it did not hire Din because there was a

        more qualified candidate, and the parties agreed at summary judgment to facts supporting

        the court’s interpretation. Finally, Din’s allegation that the court did not view the evidence

        in the light most favorable to him is belied by the record.

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      4